                                                                                    DISTRICT OF OREGON
                                                                                         FILED
                                                                                        March 31, 2021
                                                                                 Clerk, U.S. Bankruptcy Court




                            UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF OREGON
                                        1050 SW SIXTH AVENUE, #700                      COLLIN M. COLE
DAVID W. HERCHER                         PORTLAND, OREGON 97204                             LAW CLERK
 BANKRUPTCY JUDGE                              (503) 326-1538
                                                                                       DORIA D. ARNTSEN
                                                                                        JUDICIAL ASSISTANT




                                             March 31, 2021

   VIA ECF ONLY

   Kenneth S. Eiler                                  Mark L. Fowler
   Trustee                                           Attorney for Debtor, Andrea Pedersbeck

           Subject:       Andrea Pedersbeck, Case No. 20-32794-dwh7
                          Application to Have the Chapter 7 Filing Fee Waived [7]

   Greetings:

           For the following reasons, I will grant the fee-waiver application by debtor, Andrea
   Pedersbeck. I have considered the written submissions and oral argument by the trustee, Kenneth
   Eiler, and Ms. Pedersbeck’s lawyer, Mark Fowler.

          The statute governing bankruptcy filing-fee waivers, 28 U.S.C. § 1930(f)(1), requires that
   two tests be satisfied before the court may waive the fee. First, the debtor’s income must be less
   than an amount tied to the poverty line. Mr. Eiler does not dispute Ms. Pedersbeck’s eligibility
   under the income test.

          Second, the debtor must be unable to pay the fee in installments. Instalment payments of
   the chapter 7 filing fee are approximately $110 per month for a presumptive period of three
   months. Mr. Eiler contends that three facts prove her ability to pay: her $400 monthly babysitting
   income, her boyfriend’s noncash (and possible cash) support of her, and her payment of $400 to
   Mr. Fowler for services in this case.

           The babysitting income started after the petition date, and I have no evidence that it was
   certain or even expected as of the petition date. The entitlement to a fee waiver, and specifically
   a debtor’s ability to pay in installments, should be decided based on the facts as of the petition
   date.

          The boyfriend allows Ms. Pedersbeck to live in his home without paying rent. Noncash
   support, such as free housing, can be relevant to ability to pay, but only if, as a result of the
   support, the debtor has cash income exceeding cash expenses. The monthly expenses for



                         Case 20-32794-dwh7          Doc 18     Filed 03/31/21
Ms. Pedersbeck and her dependent total $670, exceeding her monthly cash income of $110—and
that income is from contributions to her, rather than from earnings.

        Mr. Eiler is skeptical of Ms. Pedersbeck’s allegation that her boyfriend, who earns more
than $50,000 per year and owns his home, does not also provide her cash support. The boyfriend
has declared Ms. Pedersbeck and her two-year-old daughter as dependents on the boyfriend’s
income-tax returns. But without more evidence or reference to tax law, I can’t infer from how the
boyfriend files his taxes that he also provides her cash support—much less that he provides a
specific amount of cash support that I could consider in determining her ability to pay in
installments.

         A debtor’s payment to a bankruptcy lawyer can be relevant to the ability to pay the filing
fee in installments, but only if the circumstances suggest that the debtor chose to pay the lawyer
rather than to pay the filing fee. The $400 that Ms. Pedersbeck paid to Mr. Fowler was from a
gift to her from her father for the specific purpose of enabling her to hire a bankruptcy lawyer,
and she had no other resources from which to pay the fee. In general, a one-time contribution
isn’t evidence that other contributions would be forthcoming on request. And in this case
specifically, her father is not in a financial condition to contribute more to her.

        Considering all the evidence, I cannot find that Ms. Pedersbeck was, on the petition date,
able to pay the filing fee in installments. The clerk will separately enter an order granting the
application.

                                                  Very truly yours,



                                                  DAVID W. HERCHER
                                                  Bankruptcy Judge

DWH




                      Case 20-32794-dwh7          Doc 18     Filed 03/31/21
